Citation Nr: 1745690	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 6, 2014.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from September 1997 to February 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case is currently under the jurisdiction of the RO in Little Rock, Arkansas.

The Veteran later testified before the undersigned at a May 2011 Video Conference hearing.  The hearing transcript is of record. 

In January 2017, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's remaining claim on appeal.  The January 2017 Board remand instructed that the Veteran be afforded an opinion regarding the impact of his service-connected disabilities on his ability to work, prior to May 6, 2014.  The examiner was required to elicit from the Veteran and record for clinical purposes a full work and educational history, if a new examination was warranted.  Following such development, the examiner was to provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities, prior to May 6, 2014.  The Board notes that the Veteran received new VA examinations for his service-connected disabilities, but the examiner did not elicit the required information regarding the Veteran's work and educational history, nor indicate whether this history affected employability.  Furthermore, the examiner did not indicate whether the noted impact was present prior to May 6, 2014.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  Accordingly, the Board finds it necessary to remand the issue of entitlement to a TDIU, in order for a VA examiner to provide a medical opinion regarding the combined effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work, prior to May 6, 2014.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities, prior to May 6, 2014.  The examiner should be provided with a list of the Veteran's service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue of entitlement to TDIU, prior to May 6, 2014.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


